DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	The Applicant’s arguments have been considered but is not persuasive.
	In regards to claims 1 and 20, the Applicant argues that the prior art does not discloses “the frame having a curved surface at each end of the diameter contacting an interior curved surface of the pod”.
	However, the Examiner respectfully disagrees. The “frame” structure is broadly claimed and has not been further defined to include any specific structure. As such, the  combination of 32, 30 44 and 195 of Hache is being interpreted to be the “frame”. Furthermore, the elements 195 are centralizers with are connected to surrounding circumferential structures, such as the electronic component 170. Although not explicitly disclosed, one of ordinary skill in the art can deduce 
that the ends of 195 (Fig. 13) are curved surfaces (even if it’s ever so slightly) because they contact the curved/circumferential interior 210 of the pod 200 and the circumferential outer surface of the electronic component 170. Therefore, the limitation “the frame having a curved surface at each end of the diameter contacting an interior curved surface of the pod” is taught by Hache.
	For at least the above reasons, the rejection to claim 1 will be maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,  8, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hache (U.S. Publication No. 20040112601).
In regards to claim 1, Hache teaches an apparatus for use in a borehole intersecting an earth formation, the apparatus comprising:
 a downhole tool (Fig. 13, 14) comprising an outer member (drill collar 300) configured for conveyance in the borehole (pp[0026] – downhole tool positioned in a wellbore); 
a pressure barrel (100; Fig. 13, 14, 15) positioned inside the outer member (300);
a substantially cylindrical pod (200) positioned inside the pressure barrel (100), the pod comprising: 
at least one rigid outer surface forming an exterior surface of the pod (200 has an outer surface with plurality of centralizers 195) and supported by a frame (Fig. 6a-d, 13 – combination of 32, 30 44 and 195) extending across a diameter of the pod (all of the elements 32, 30 44 and 195 together span diameter of pod 200), the frame having a curved surface at each end of the diameter contacting an interior curved surface of the pod (although not shown, it is implicit that 195 (Fig. 13) has curved surfaces because it contacts the curved/circumferential interior 210 of the pod; Fig. 13); and
at least one downhole electronic component (170) mounted between the exterior surface and the frame (195).

In regards to claim 8, Hache teaches the apparatus of claim 1, wherein the support of the pod (200) inside the pressure barrel (100) is configured to allow transverse travel of the pod 
(200) with respect to the pressure barrel (100) within a selected distance range to alleviate a bending force acting on the pressure barrel (100) through deformation of the outer member
caused by the shape of the surrounding borehole (The manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus because the prior art teaches all the structural limitations of the claim. Hache teaches the pod and pressure barrel. Therefore, the apparatus of Hache is capable of performing the claimed function. See MPEP 2114 section II).

In regards to claim 11, Hache teaches the apparatus of claim 1, wherein the at least one downhole electronic component (170) is mounted to the frame (195).

In regards to claim 12, Hache teaches the apparatus of claim 1, wherein the at least one downhole electronic component comprises a circuit board (pp[0049], Fig. 5c - A breadboard 34 containing electronic components is attached to the chassis).

In regards to claim 14, Hache teaches the apparatus of claim 1, wherein the downhole tool is part of a tool string of a drilling system (pp[0076], Fig. 13, 14 - the downhole tool is connectable to a drill string).

In regards to claim 17,  Hache teaches the apparatus of claim 1, wherein the frame comprises at least one connector (The end portions of 195 which are in contact with 210 and 170 are the “connectors” as those end portions are connected to 210 and 170; Fig. 13. This interpretation is proper because of the broadly recitation of the limitation “connector” as the claim does not further define what entails a “connector”.).  

In regards to claim 19, Hache teaches the apparatus of claim 17, wherein the at least one connector is coupled to the downhole electronic component (This is implicit because an end portions of 195 is in contact with the electronic component 170 such that the “frame” 195 is connected to the electronic component 170; Fig. 13).


In regards to claim 20, Hache teaches a method protecting an electronic component in a downhole tool (Fig. 13, 14), the method comprising the steps of:
 providing a pressure barrel (100; Fig. 13, 14, 15) positioned inside the downhole tool, the pressure barrel surrounding a substantially cylindrical pod (200)  having a wall (210) with an interior curved surface (210 is circumferential) and a frame (195) that spans the diameter of the pod (195 spans the inner and outer diameter of pod 200), the frame shaped at opposing ends of the diameter to mate to the interior curved surface of the pod (195 spans the inner and outer diameter of pod 200 such that it mates with circumferential surfaces of th pod 200; Fig. 13); 
mounting an electronic component (170) between the frame (195) and the interior curved surface of the pod (210) to shield the electronic component from a downhole environment (cool system 100 used to shield from high temperature in the downhole environment; pp[0002], [0076]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hache (U.S. Publication No. 20040112601) in view of Turner et al (U.S. Patent No. 6134892).
In regards to claim 7, Hache teaches the apparatus of claim 1.
Hache is silent regarding discloses wherein each of the at least one downhole electronic component is sealingly enclosed within the pod.
Turner further discloses wherein each of the at least one downhole electronic component (57-59) is sealingly enclosed (Fig. 5) within the pod (combination of 62 and 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hache with the rigid half shells of Turner as the half shells efficiently collects and transmits heat from the surface of the electronic component to the thermoelectric coolers and provides a crush resistant package that allows large forces which may be too large for the electronic component (Col. 6 lines 60-66). 

In regards to claim 23, Hache teaches the method of claim 20.
Hache is silent regarding hermetically sealing the pod to protect the electronic component from exposure from the downhole environment.  
Turner further discloses hermetically sealing the pod to protect the electronic component from exposure from the downhole environment (the electronic component 54 is enclosed by a shell 60, formed by upper and lower halves 62 and 63, respectively. This enclosure formed by the sealing engagement of halves 62 and 63 protects the electronic component 54; Fig. 5, Col. 4, lines 60-67).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hache with the rigid half shells of Turner as the half shells efficiently collects and transmits heat from the surface of the electronic component to the thermoelectric coolers and provides a crush resistant package that allows large forces which may be too large for the electronic component (Col. 6 lines 60-66). 

In regards to clam 24, the combination of Hache and Turner  teaches the method of claim 23.
Turner further teaches wherein hermitically sealing comprises: hermetically sealing an operative connection to the electronic component (the electronic component 54 is enclosed by a shell 60, formed by upper and lower halves 62 and 63, respectively. This enclosure formed by the sealing engagement of halves 62 and 63 protects the electronic component 54; Fig. 5, Col. 4, lines 60-67).  

Claims 9, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hache (U.S. Publication No. 20040112601) in view of Nakajima et al. (U.S. Publication No. 20120324993) 
In regards to claim 9, the combination of Hache teaches the apparatus of claim 1.
However, Hache is silent regarding comprising shock absorbers coupling the pressure barrel and the pod.
Nakajima, drawn to a downhole acoustic transducer assembly comprising a protective housing, discloses shock absorbers (pp[0039], Fig. 4e – element 470 provide shock protection for the transducer assembly) coupling the pressure barrel (418) and the pod (430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hache with the shock absorber of Nakajima in order to protect the electronic package from vibrations and other stresses that the apparatus will encounter downhole (pp[0039]).  

In regards to claim 10, Hache teaches the apparatus of claim 1.
Hache silent regarding wherein the frame comprises a material having a coefficient of thermal expansion less than 5 parts per million per Celsius degree different than as a second coefficient of thermal expansion of at least one material of the at least one electronic component.
However, Nakajima does teach that the container carrying the content of the apparatus allows for expansion and contraction according to the changes in volume of its contents when exposed to external pressure changes (pp[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hache with the teachings of Nakajima such that the coefficient of thermal expansion of the material of the frame is less than 5 parts per million per Celsius degree different than at least one material of the at least one electronic component so that change in sizes of the structures are the same due to high wellbore temperatures so that the apparatus maintains its structure downhole. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

 In regards to claim 21, Hache teaches the method of claim 20.
Hache is silent regarding making the frame of a material having a substantially similar coefficient of thermal expansion as a coefficient of thermal expansion of at least one material of the electronic component.  
However, Nakajima does teach that the container carrying the content of the apparatus allows for expansion and contraction according to the changes in volume of its contents when exposed to external pressure changes (pp[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hache with the teachings of Nakajima 
by making the frame of a material having a substantially similar coefficient of thermal expansion as a coefficient of thermal expansion of at least one material of the electronic component so that change in sizes of the structures are the same due to high wellbore temperatures so that the apparatus maintains its structure downhole. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.





In regards to claim  22, Hache teaches the method of claim 20, further comprising: positioning a shock absorber between the pressure barrel and the pod.  
Nakajima, drawn to a downhole acoustic transducer assembly comprising a protective housing, discloses a shock absorber (pp[0039], Fig. 4e – element 470 provide shock protection for the transducer assembly)  between the pressure barrel (418) and the pod (430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hache with the shock absorber of Nakajima in order to protect the electronic package from vibrations and other stresses that the apparatus will encounter downhole (pp[0039]).  


Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hache (U.S. Publication No. 20040112601) in view of Zhan et al. (U.S. Publication No. 20150313010).	
In regards to claim 13, Hache teaches the apparatus of claim 12.
Hache is silent regarding wherein the circuit board is predominantly made of ceramic material.
Zhan, drawn to a printed circuit board assembly for operation downhole at high temperatures, discloses wherein the circuit board is predominantly made of ceramic material (Abstract, pp[0019]- [0020] - The printed circuit board assembly has a ceramic circuit board so that it is suitable for use downhole at high temperatures.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hache with the ceramic printed circuit board of Zhan so that the electronic component can withstand high wellbore temperatures (Abstract). 

In regards to claim 25, Hache teaches the method of claim 20.
Hache is silent regarding a ceramic material in the electronic component.
Zhan, drawn to a printed circuit board assembly for operation downhole at high temperatures, discloses a ceramic material in the electronic component (Abstract, pp[0019]- [0020] - The printed circuit board assembly has a ceramic circuit board so that it is suitable for use downhole at high temperatures.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hache with the ceramic printed circuit board of Zhan so that the electronic component can withstand high wellbore temperatures (Abstract). 


Allowable Subject Matter
Claims 15, 16 and  18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676